DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 08/18/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.  

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Claim 1 has been further amended to clarify that the "current transformer connected in series between the transmission line and the shunt reactor" is arranged "to measure a current through the shunt reactor. " Page 4 of the Office Action admits that Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor." To the contrary, Koyama does not disclose a shunt reactor at all. Instead, Figure 1 of Koyama discloses "current transformers 8R, 8S, 8T" connected in series between the "circuit breakers 2R, 2S, 2T" and "transmission lines 6R, 6S, 6T," which are configured to "detect currents flowing through the transmission lines 6R, 6S, 6T of the respective phases and deliver the detected currents to the processor 9 through a current sensing unit 12." 
Page 3 of the Office Action alleges that the "sensed current to 12 is derived from transmission line", but the Office Action does not provide any evidentiary support for this conclusory statement. Moreover, merely "deriving" a sensed current from a transmission line, as the Office Action alleges, is not the same as "determining a time derivative of a current sensed by the current transformer, " as required by claim 1. Koyama does not use the word "derive" or "derivative" anywhere in its disclosure, and Koyama does not appear to disclose or contemplate this specific feature of "determining a time derivative of a current sensed by the current transformer." 
Koyama therefore appears to disclose, at most, sensing a current through a transmission line and using the sensed current as a direct input for a control operation. This is in sharp contrast with the arrangement of Applicant's claim 1, which includes a "current transformer connected in In re: Michael Stanek et al.Application No.: 17/278,802Filed: March 23, 2021Page 9 of 11series between the transmission line and the shunt reactor to measure a current through the shunt reactor" (as opposed to a current through the transmission line), "determining a time derivative of a current sensed by the current transformer," and "performing a control operation on the at least one circuit breaker based on the determined time derivative of the current sensed by the current transformer." 
Udren does not cure these deficiencies. First, Urden does not disclose or contemplate "determining a time derivative of a current sensed by the current transformer" at all. Urden also does not appear to disclose using any output of the current transformer 30 as an input for a control operation of the circuit breaker in any way. 
Moreover, to the extent Urden discloses a current transformer sensing a current through a shunt reactor, there is no reason to modify Koyama using the teachings of Urden or any other reference in a way that would arrive at the specific features of claim 1, arranged as claimed. For example, the "current transformers 8R, 8S, 8T" of Koyama are connected in series between the "circuit breakers 2R, 2S, 2T" and "transmission lines 6R, 6S, 6T," and are configured to "detect currents flowing through the transmission lines 6R, 6S, 6T of the respective phases and deliver the detected currents to the processor 9 through a current sensing unit 12." Modifying Koyama to include a shunt reactor and modifying the current transformers to instead be connected in series between the transmission line and the shunt reactor to measure a current through the shunt reactor would significantly alter the operation of Koyama and there is no indication that this new modified arrangement would be functional at all, let alone be suitable for its intended purpose, without significant further modifications not taught or suggested by either reference. 
Examiner respectfully disagrees: Koyama is sensing the current using the same structure as disclose in applicant’s specifications, therefore, one of ordinary skill in the art would not expect to function any different from how applicant is claiming and therefore, it is understood that Koyama current sensing means follows that of applicant’s claimed invention.   The current transformer detects current by receiving an induce current, one of ordinary skill in the art can use the sense current as a reference of time.
 

Page 10 of 11 Applicant argues: 
For example, claim 2 further recites that "processing the output signal of the current transformer comprises determining a line voltage on the transmission line based on the time derivative of the current sensed by the current transformer." Emphasis added. Page 4 of the Office Action asserts, without any specific citation or other evidence, that Koyama teaches "determining a line voltage [i.e. V = Ldi/dt Koyama] on the transmission line based on the time derivative of the current sensed by the current transformer." In the absence of any substantial evidence to support this conclusory statement, Applicant respectfully submits that claim 2 is independently allowable for at least this additional reason. 
Examiner respectfully disagrees: for the sake of providing support for examiner citation of claim 2, see reference Electric Circuits (reference fully cited on PTO-892) page 218 on how voltage is induce in an inductor.  Current rate of change over time (emphasis added over “time”).  However, main rebuttal to applicant’s comments has to do with one of ordinary skill in the art would expect a current transformer to work in the same way as any other current transformer.


Applicant argues: 
Claim 4 further recites that "the power system comprises a voltage transformer connected to the power source and adapted to sense a source voltage of the power source, wherein the controlled reclosing of the circuit breaker is based on an output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer." Emphasis added. Pages 4-5 of the Office Action appear to rely on element 115 of Tall for the alleged disclosure of a voltage transformer ("the power system comprises a voltage transformer [115 Tal]"), but the rejection of claim 4 relies on Koyama and Urden only, not Tall. In addition, page 5 of the Office Action relies on paragraphs 0016 and 0017 as allegedly disclosing that the reclosing operation is based on the voltage transformer output and the time derivative of the sensed current, but these passages appear to disclose, at most, "determining reclosing time at which the main contact s 3R, 3S, 3T should be reclosed based on information from the current sensing unit 12 and the auxiliary contact signal sensing unit 13." Thus, for at least these additional reasons, claim 4 is independently allowable. 
Examiner respectfully disagrees: based on the information above the transformer of Koyama senses the current using the equation above, which includes a time reference. V = L dit/dt.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 11, 13-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (20080123234) in view of Udren (4377833)  

Regarding claim 1. Koyama teaches a method of controlling at least one circuit breaker of a power system [method perform by system of fig 1], the power system further comprising 
a power source [1] and a transmission line [6R-6T], the at least one circuit breaker [i.e. one of 2R-2T] connected in series between the power source and the transmission line, and a current transformer connected in series between the transmission line, 
the method comprising: processing an output signal of the current transformer comprising determining a time derivative of a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; 
and performing a control [operation by 9] on the at least one circuit breaker based on the determined time derivative of the current sensed by the current transformer.
While Koyama teaches a current transformer [8R-8T], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor to measure a current through the shunt reactor.
Whereas Udren teaches the current transformer [i.e. 30] is connected in series with a shunt reactor to measure a current through the shunt reactor [14, figure shows shunt and current transformer in series].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.
  
Regarding claim 2. Koyama as modified teaches the method of claim 1, wherein processing the output signal of the current transformer comprises determining a line voltage [i.e. V = Ldi/dt Koyama] on the transmission line based on the time derivative of the current sensed by the current transformer.
  
Regarding claim 3. Koyama as modified teaches the method of claim 2, wherein the control operation comprises a controlled reclosing of the circuit breaker after tripping of the circuit breaker [¶16 Koyama].
  
Regarding claim 4. Koyama as modified teaches the method of claim 3, wherein the power system comprises a voltage transformer [8R Koyama] connected to the power source and adapted to sense a source voltage of the power source, wherein the controlled reclosing of the circuit breaker is based on an output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer [see Koyama output of item 9 uses output of 12].
  
Regarding claim 5. Koyama as modified teaches the method of claim 4, wherein the controlled reclosing of the circuit breaker comprises controlling a target reclosing time [output of 14 Koyama] at which the circuit breaker is reclosed based on the output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].
  
Regarding claim 11. Koyama teaches a control [2R-2T for system of fig 1], the power system further comprising 
a power source [1] and a transmission line [6R-6T], the at least one circuit breaker [i.e. one of 2R-2T] connected in series between the power source and the transmission line, and a current transformer [any of 8] connected in series between the transmission line, 
the control or protection device comprising: an input to receive an input signal representing a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; 
and a control circuit [operation by 9] adapted to perform a control operation on the at least one circuit breaker based on a time derivative of the current sensed by the current transformer.
While Koyama teaches a current transformer [8R-8T], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor.
Whereas Udren teaches the current transformer [i.e. 30] is connected in series with a shunt reactor [14].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.

Regarding claim 13. Koyama as modified teaches the control device of claim 11, wherein the control device is adapted to perform controlled reclosing [¶16-¶17 Koyama] of a circuit breaker [i.e. any of 2 Koyama] after tripping based on an output signal of a voltage transformer [any of 7 Koyama] connected to the power In re: Michael Stanek et al.source and on a line voltage signal [any of 6 Koyama] derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].  

Regarding claim 14. Koyama as modified teaches the control or protection device of claim 11, wherein the control device is configured to process the input signal to determine the time derivative of a current sensed by the current transformer [function 9 with 12 Koyama].  

Regarding claim 15. Koyama as modified teaches a power system [fig 2  Koyama], comprising: a power source [1 Koyama], a transmission line [Koyama any of 6]; a circuit breaker [any of 2] coupled between the power source and the transmission line, a shunt reactor [14 Udren], a current transformer [any of 8 Koyama] connected in series between the transmission line and the shunt reactor to measure a current thought the shunt reactor [shunt relied from Udren], and the control claim 14.  

Regarding claim 16. Koyama as modified teaches the power system of claim 15, further comprising a computing device [9 Koyama] adapted to calculate the time derivative of the current sensed by the current transformer.  


Regarding claim 19. Koyama power system [fig 2] comprising: a power source [1]; a transmission line [any of 6]; at least one circuit breaker [any of 2] connected in series between the power source and the transmission line; and a current transformer [any of 8] connected in series between the transmission line; and a control device [9 with 12 with 11] connected to the current transformer, the control device configured to: process an output signal of the current transformer [i.e. take output of 7]  comprising determining a time derivative of a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; and perform a control operation [operation of 9] on the at least one circuit breaker based on the determined time derivative of the current sensed by the current transformer.  
While Koyama teaches a current transformer [i.e. any of 7], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor to measure a current thought the shunt reactor nor the shunt reactor coupled to the transmission line. 
Whereas Udren teaches the current transformer [30] is connected in series with a shunt reactor to measure a current thought the shunt reactor [14, figure shows the shunt reactor in series with current transformer] and the shunt reactor coupled to the transmission line [12].
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.


Claims 6-10, 12, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. in view of Udren and further in view of Talluri et al. (20170358405 and hereinafter as Tall)
Regarding claim 6. Koyama as modified teaches the method of claim 4, 
However, Koyama as modified does not explicitly mention wherein the reclosing of the circuit breaker is controlled by a control device comprising a point-on-wave controller [¶26]. 
Tall teaches wherein the reclosing of the circuit breaker is controlled by a control device comprising a point-on-wave controller [¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.

Regarding claim 7. Koyama as modified teaches the method of claim 4, wherein processing the output signal of the current transformer comprises determining a line voltage on the transmission line by multiplying the time derivative of the current sensed by the current transformer by an inductance of the shunt reactor [L di/dt multiplied by a factor of 1 Koyama].  

Regarding claim 8. Koyama as modified teaches the method of claim 7, further comprising determining the inductance of the shunt reactor in a calibration [i.e. necessary L value Udren] that uses the output signal of the voltage transformer measured while the circuit breaker is closed and the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶16-¶17 Koyama].
  
Regarding claim 9. Koyama as modified teaches the method of claim 8, wherein the inductance of the shunt reactor is determined based on at least one peak value of the output signal of the voltage transformer [one of ordinary skill in the art is able to calculated inductance value using V=Ldi/dt] while the circuit breaker is closed and at least one peak value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶16-¶17 Koyama].  

Regarding claim 10. Koyama as modified teaches the method of claim 1, further comprising using the time derivative of the current sensed by the current transformer to perform at least one of: detecting an instant of line de-energization; detecting an extinction of temporary faults or secondary arcing; at least one protection function [i.e. function of circuit breaker Koyama]; and line synchronization.

Regarding claim 12. Koyama as modified teaches the control device of claim 11, 
While Koyama teaches wherein the control comprises adapted to perform controlled reclosing of a circuit breaker [any of 2 Koyama] after tripping based on an output signal of a voltage transformer [any of 7 Koyama] connected to the power source and on a line voltage signal [voltage from line Koyama] derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama]. Koyama does not explicitly mention using a point-on-wave controller technique.
Whereas Tall teaches a point-on-wave controller [130 is comprise of point on wave controlling means Tall and ¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.

Regarding claim 17. Koyama as modified teaches the power system of claim 16, 
However, Koyama as modified does not explicitly mention wherein the computing device is adapted to reconstruct a line voltage signal on the transmission line by multiplying the time derivative of the current-sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor.
Tall teaches wherein the computing device is adapted to reconstruct a line voltage signal [reconstruction made by using 120’s output and converting signal to a digital output voltage signal that computing means can interpret] on the transmission line by multiplying the time derivative of the current-sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor [suitable factor being 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s power device to include the techniques of Tall power device in order to prevent generation of transient phenomenon.

Regarding claim 18. Koyama as modified teaches the method of claim 8, wherein the inductance of the shunt reactor is determined based on at least one of a calculated root mean square [i.e. shunt value of Udren is understood to be determined based to meet required design to satisfy the RMS in use], an RMS, a value of the output signal of the voltage transformer while the circuit breaker is closed, and at least one calculated RMS value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [shunt value is determined to be adjusted to a specific magnitude in order to drive circuit towards design requirement].  

Regarding claim 20. Koyama as modified teaches the control device of claim 19, further comprising: a voltage transformer [any of 7] connected to the power source, 
While Koyama as modified does not explicitly mention wherein the control device comprises controller adapted to perform controlled reclosing of a circuit breaker [any of 2 Koyama] after tripping based on an output signal of the voltage transformer on a line voltage signal derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].
Whereas Tall teaches a point-on-wave controller [130 is comprise of point on wave controlling means Tall and ¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839